MANDATE
                Case 19-4271, Document 125-1, 07/26/2021, 3143827, Page1 of 1



                                                                                        1:18-cv-08377-VM
                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

            At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     3rd day of June, two thousand twenty-one.

     Before:     Pierre N. Leval,
                 Gerard E. Lynch,
                 Joseph F. Bianco,
                        Circuit Judges.
                                                                                              7/26/2021
     ____________________________________

      Linda A. Lacewell, in her official capacity as       JUDGMENT
      Superintendent of the New York State
      Department of Financial Services,                    Docket No. 19-4271

                   Plaintiff - Appellee,

      v.

      Office of the Comptroller of the Currency,
      Michael J. Hsu, in his official capacity as Acting
      U.S. Comptroller of the Currency,

                Defendants - Appellants.
     ________________________________________

             The appeal in the above captioned case from an amended judgment of the United States
     District Court for the Southern District of New York was argued on the district court’s record
     and the parties’ briefs. Upon consideration thereof,

           IT IS HEREBY ORDERED, ADJUDGED and DECREED that the amended judgment is
     REVERSED and the cause is REMANDED to the district court with instructions to enter a
     judgment of dismissal without prejudice.

                                                           For the Court:
                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




MANDATE ISSUED ON 07/26/2021
